Citation Nr: 1513349	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-46 641A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has bene received to reopen a claim of entitlement to service connection for skin rashes, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a left knee condition, to include as secondary to a right knee disability.

5.  Entitlement to service connection for a right knee condition.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION
 
The Veteran served on active duty from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision that denied entitlement to service connection for a left knee disability, and found that new and material evidence had not been received to reopen claims for service connection for fibromyalgia and tinea corporis; and from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that new and material evidence had not been received to reopen claims for service connection for right and left knee disabilities.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in October 2009 with regard to nine issues.  In December 2009, the Veteran filed a substantive appeal only with respect to the issues noted above.

In July 2014, the Veteran testified at a hearing before the undersigned at the local regional office.  A transcript of the hearing has been associated with the claims file.

The Board also notes that the issues of entitlement to service connection for fibromyalgia and irritable bowel syndrome were denied in an unappealed August 2006 rating decision.  Because new and material evidence in the form of VA treatment records was received within one year of that decision, however, the Board finds that the August 2006 decision is not final under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).   In this regard, the Board notes that the August 2006 rating decision found that the Veteran did not have diagnosed fibromyalgia or irritable bowel syndrome.  VA treatment records submitted in April 2007 indicated diagnoses of fibromyalgia and reflux esophagitis.  As such, these issues are characterized as above.

The issues of entitlement to service connection for fibromyalgia, irritable bowel syndrome, skin rashes, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 decision, the RO denied service connection for body rashes and tinea corporis.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.  

2.  Evidence received since the August 2006 RO decision became final relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin rash disability.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied service connection for skin rashes and tinea corporis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

2.  The evidence received subsequent to the August 2006 rating decision is new and material; and the claim for service connection for a skin rash disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the August 2006 decision, the RO denied entitlement to service connection for skin rashes and tinea corporis.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In this regard, VA treatment records were received at VA in April 2007, within one year of the August 2006 rating decision.  These records indicate diagnoses and treatment for tinea, but do not contain an opinion or information regarding the etiology of the condition.  The August 2006 rating decision noted that the Veteran had a diagnosis of tinea corporis, but no nexus to service.  As such, because the information contained in the VA treatment records is essentially duplicative of the information before the RO in August 2006, this evidence is not new and material.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The evidence that has been added to the claims file since the August 2006 rating decision consists of VA treatment records and the testimony of the Veteran before the Board in July 2014.  In his testimony, the Veteran reported that he had a rash that began immediately after his discharge from service in 1991 and this had continued to the present.  

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence that has been added to the claims file since the August 2006 rating decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's claimed skin disability and testimony that the condition had its onset immediately after discharge.  The Veteran has claimed that his condition is the result of an undiagnosed illness or other exposure in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for a skin rash disability is reopened, and to this extent only, the appeal is granted.


REMAND

First, the Board notes that the Veteran testified that he received ongoing treatment for his conditions at the VA, including the Temple, West LA, and East LA OPC VA facilities.  He also reported that he has been diagnosed with ulcerative colitis and has been hospitalized and received blood transfusions for this condition as recently as early 2014.  Records of the Veteran's treatment at VA date only through April 2007.  Updated records therefore need to be obtained.  In addition, the Veteran signed an authorization request for Dr. Cole.  One page reports from this provider were submitted.  However, further treatment records, if any, have not been obtained.  Finally, the Veteran also signed an authorization to obtain treatment records for his conditions from the California Department of Corrections dating from 1998 to 2002.  These records also have not been obtained.  As such, this matter must be remanded.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

The finding of new and material evidence to reopen the skin condition claim entitles the Veteran to a new examination.  Shade. 

In addition, the Veteran testified that he injured his right knee in service when he fell off of a truck.  He indicated that he was given light duty and a knee brace.  He has been diagnosed with arthralgia of both knees and right patellofemoral pain, but has not been afforded a VA examination.  He has also been found to have fibromyalgia, reflux esophagitis, gastroesophageal reflux disease, and a history of anemia.  The Veteran also testified that he has been diagnosed with ulcerative colitis.  He contends that the latter conditions are a result of his service, to include an undiagnosed illness.  The Veteran has not been afforded a VA examination in connection with his claims.  VA's has a duty to provide a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain (i) records of the Veteran's treatment at VA from 2007 forward, including from the Temple, West LA, and the East LA OPC facilities, (ii) treatment records from Dr. Cole, and (iii) treatment records from the California Department of Corrections dating from 1998 to 2002.

Tell the Veteran that if he does not provide authorization for VA to obtain non-VA treatment records, he may submit the records himself.

If any requested records cannot be obtained, the Veteran should be informed of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to his claims.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has fibromyalgia, a gastrointestinal disorder to include irritable bowel syndrome, a skin rash disability, and bilateral knee disability.  The examiners should review the claims file.

The fibromyalgia examiner should clarify whether the Veteran has met the criteria for a diagnosis of that disorder at any time since 2009; and note all manifestations of the disorder.

The gastrointestinal examiner should clarify whether the Veteran has met the criteria for a diagnosis of irritable bowel or other functional bowel disorder since 2009.  The examiner should note all manifestations of these disorders.

The examiners should clarify whether the Veteran has knee or gastrointestinal symptoms that are manifestations of an undiagnosed illness.  Specifically: (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.


The examiner should opine as to whether any diagnosed gastrointestinal or knee disability is related to a disease or injury in active service.  

In offering any opinion, the examiner must consider the Veteran's statements and testimony regarding the incurrence of his claimed disorders and the continuity of symptomatology.  

The examiner should provide reasons for any opinions.  If the examiner cannot provide a nexus opinion without resort to speculation, the examiner must explain why he or she is unable to provide the needed opinion and whether the inability is due to the limits of medical knowledge or there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


